DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on October 25, 2021.
Claims 1-20 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 11, and 17 are independent. As a result claims 1-20 are pending in this office action.


Response to Arguments
Applicant's argument filed October 25, 2021 regarding the rejection of claim 10 under 35 U.S.C 112(b) has been fully considered and is persuasive. 
Applicants argue in substance:
Regarding claim 10, the applicants submit that claim 10 discloses sufficient antecedent basis.
The argument of claim 10 have been fully considered and is persuasive; and the 35. U.S.C. 112 (b) rejection of claim 10 is withdrawn. 


Applicant's arguments filed October 25, 2021 regarding the rejection of claims 1, 11, and 17 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chinnam et al. (US 2020/0019468) (hereinafter Chinnam), in view of Benes et al. (US 2018/0336123) (hereinafter Benes), and in further view of Liu et al. (US 2015/0378849) (hereinafter Liu).
Regarding claim 1, Chinnam teaches a system comprising a plurality of leader nodes (see para [0020], discloses a plurality of computer resources (leader nodes)), each leader node including: a distributed file system server to host a plurality of filesystem images to facilitate a shared filed system (see Fig. 1B,  para [0025], para [0027], discloses data domain file system managing Mtree snapshots (filesystem images) to facilitate file system MTree (shared filed system)); and one or more storage devices, wherein the one or more storage devices at the leader nodes are configured as shared storage having a writable area to host filesystem images for the shared filed system  (see Figs. 1A-B, para [0020], para [0027-0028], storage devices at computer resources that are configured to share storage and write data via NFS network file system (writable area) for collection data including Mtree snapshots for MTree shared filed system).
Chinnam does not explicitly teach a plurality of compute nodes, wherein each compute node to mount a compute-node specific directory received from a server in the writable area in the shared storage and mount a filesystem within a filesystem image as a read-write area at the shared storage; mount a read-only root filesystem to the shared storage, wherein the filesystem mounted as the read-write area overmounts or overlays the read-only root filesystem.
Benes teaches a plurality of compute nodes, wherein each respective compute node of the plurality of compute nodes is to: mount a compute-node specific directory received from a server in the writable area in the shared storage (see Figs. 2-3A, para [0027], para [0043], discloses mounting a directory to a test container, the directory received from test manager (server) that creates a test container image including test artifacts and test dependencies and distributes set of tests that are accessible to the test container, directory is NFS mounted directory) and mount a filesystem within a filesystem image as a read-write area at the shared storage (see Figs. 2-3, para [0027], para [0043], discloses mounting network file system within test container image, referred to as data volume mount point, the volume mount is read-write at a shared storage volume).
Chinnam/Benes are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chinnam to mount a compute-node specific directory from disclosure of Benes. The motivation to combine these arts is disclosed by Benes as “reduce the time it takes to fix the application, such that the updated application can be provided to customers more efficiently” (para [0051]) and mounting a compute-node specific directory is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Chinnam/Benes do not explicitly teach mount a read-only root filesystem to the shared storage, wherein the filesystem mounted as the read-write area overmounts or overlays the read-only root filesystem.
Liu teaches mount a read-only root filesystem to the shared storage (see para [0036-0037], discloses mounting read-only root directory to a union file system in merging operations), wherein the filesystem mounted as the read-write area overmounts or overlays the read-only root filesystem (see para [0037-0038], discloses read-write directory in which writable overlay merge directory in order to perform write operations to a directory while ensuring read only system image).
Chinnam/Benes/Liu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chinnam/Benes to overlay read-only rood filesystem from disclosure of Liu. The motivation to combine these arts is disclosed by Liu as “provide a technical solution for conveniently backing up and restoring a virtual machine” (para [0004]) and overlaying the read-only filesystem is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chinnam et al. (US 2020/0019468) (hereinafter Chinnam), in view of Benes et al. (US 2018/0336123) (hereinafter Benes) and Liu as applied to claim 1, and in further view of Scheifler et al. (US 2009/0271472) (hereinafter Scheifler).
Regarding claim 2, Chinnam/Benes/Liu teach a system of claim 1.
Chinnam/Benes/Liu do not explicitly teach wherein the respective compute node includes one or more processors to execute a cluster management environment prior to receiving the filesystem image.
Scheifler teaches wherein the respective compute node includes one or more processors to execute a cluster management environment prior to receiving the filesystem image (see para [0006], para [0010], discloses virtualized grid of language level virtual machines, networks, and storage (cluster management environment) prior to receiving snapshots).
Chinnam/Benes/Liu/Scheifler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chinnam/Benes/Liu to execute a cluster management environment from disclosure of Scheifler. The motivation to combine these arts is disclosed by Scheifler as “improve the user experience of the deployed application” (para [0074]) and executing a cluster management environment is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success

 	Regarding claim 3, Chinnam/Benes/Liu teach a system of claim 1.
Chinnam/Benes do not explicitly teach wherein the read-only root filesystem is shared by the plurality of compute nodes.
Scheiler teaches wherein the read-only root filesystem is shared by the plurality of compute nodes (see para [0098-0100], discloses configuring mounting a read-only for original file system using Zettabyte File System).
Chinnam/Benes/Liu/Scheifler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chinnam/Benes/Liu to execute a cluster management environment from disclosure of Scheifler. The motivation to combine these arts is disclosed by Scheifler as “improve the user experience of the deployed application” (para [0074]) and executing a cluster management environment is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 4, Chinnam/Benes/Liu teach a system of claim 1.
Chinnam/Benes/Liu do not explicitly teach wherein the cluster management environment is executable to mount a compute-node specific writable location at the shared storage.
Scheiler teaches wherein the cluster management environment is executable to mount a compute-node specific writable location at the shared storage (see para [0051], para [0098-0100], discloses mounting file system to a configurable location using Zettabyte File System).
Chinnam/Benes/Liu/Scheifler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chinnam/Benes/Liu to execute a cluster management environment from disclosure of Scheifler. The motivation to combine these arts is disclosed by Scheifler as “improve the user experience of the deployed application” (para [0074]) and executing a cluster management environment is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 5, Chinnam/Benes/Liu teach a system of claim 1.
Chinnam/Benes/Liu do not explicitly teach wherein the cluster management environment is executable to determine whether a filesystem image for writable content is currently located at the writable location.
Scheifler teaches wherein the cluster management environment is executable to determine whether a filesystem image for writable content is currently located at the writable location (see para [0098], para [0101], discloses determining based on configuration if snapshot for writable content located in a writable location). 
Chinnam/Benes/Liu/Scheifler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chinnam/Benes/Liu to execute a cluster management environment from disclosure of Scheifler. The motivation to combine these arts is disclosed by Scheifler as “improve the user experience of the deployed application” (para [0074]) and executing a cluster management environment is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 6, Chinnam/Benes/Liu teach a system of claim 1.
Chinnam/Benes/Liu do not explicitly teach wherein the cluster management environment is executable to create the filesystem image for writable content in response to a determination that no filesystem image is currently located at the writable location.
Scheifler teaches wherein the cluster management environment is executable to create the filesystem image for writable content in response to a determination that no filesystem image is currently located at the writable location (see Fig. 6, para [0098], para [0101-0102], discloses determining based on configuration if snapshot for writable content is not located in a writable location).
Chinnam/Benes/Liu/Scheifler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chinnam/Benes/Liu to execute a cluster management environment from disclosure of Scheifler. The motivation to combine these arts is disclosed by Scheifler as “improve the user experience of the deployed application” (para [0074]) and executing a cluster management environment is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 7, Chinnam/Benes/Liu teach a system of claim 1.
Chinnam/Benes/Liu do not explicitly teach wherein the cluster management environment is executable to mount the filesystem image to an image location at the shared storage.
Scheifler teaches wherein the cluster management environment is executable to mount the filesystem image to an image location at the shared storage (see para [0051], para [0098-0100], discloses mounting file system snapshot to a configurable location using Zettabyte File System).
Chinnam/Benes/Liu/Scheifler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chinnam/Benes/Liu to execute a cluster management environment from disclosure of Scheifler. The motivation to combine these arts is disclosed by Scheifler as “improve the user experience of the deployed application” (para [0074]) and executing a cluster management environment is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Chinnam/Benes/Liu teach a system of claim 1.
Chinnam/Benes/Liu do not explicitly teach wherein the cluster management environment is executable to synchronize a list of paths from the read-only root filesystem to the writable location.
Scheifler teaches wherein the cluster management environment is executable to synchronize a list of paths from the read-only root filesystem to the writable location (see Table 5, para [0109], para [0150], discloses URI pattern matching across different sets of services).
Chinnam/Benes/Liu/Scheifler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chinnam/Benes/Liu to execute a cluster management environment from disclosure of Scheifler. The motivation to combine these arts is disclosed by Scheifler as “improve the user experience of the deployed application” (para [0074]) and executing a cluster management environment is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Chinnam/Benes/Liu teach a system of claim 1.
Chinnam/Benes/Liu do not explicitly teach wherein the cluster management environment is executable to perform a union mounting to overlay the filesystem mounted as the read-write area over the read-only root filesystem.
Scheifler teaches wherein the cluster management environment is executable to perform a union mounting to overlay the filesystem mounted as the read-write area over the read-only root filesystem (see para [0010], para [0037], discloses bind directly to internet routable addresses).
Chinnam/Benes/Liu/Scheifler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chinnam/Benes/Liu to execute a cluster management environment from disclosure of Scheifler. The motivation to combine these arts is disclosed by Scheifler as “improve the user experience of the deployed application” (para [0074]) and executing a cluster management environment is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Chinnam/Benes/Liu teach a system of claim 1.
Chinnam/Benes/Liu do not explicitly teach a head node coupled to the plurality of leader nodes to facilitate configuration of the server.
Scheifler teaches a head node coupled to the plurality of leader nodes to facilitate configuration of the server (see Fig. 2, para [0007], para [0069-0074], discloses configuration to track dependencies amongst resources to start platform API).
Chinnam/Benes/Liu/Scheifler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chinnam/Benes/Liu to execute a cluster management environment from disclosure of Scheifler. The motivation to combine these arts is disclosed by Scheifler as “improve the user experience of the deployed application” (para [0074]) and executing a cluster management environment is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benes et al. (US 2018/0336123) (hereinafter Benes) in view of Nair (US 2015/0242227) (hereinafter Nair), and in further view of Liu et al. (US 2015/0378849) (hereinafter Liu).
Regarding claim 11, Benes teaches a method comprising: mounting, by the first compute node the compute-node specific directory in a writable area in the shared storage (see Figs. 2-3A, para [0027], para [0042-0043], discloses mounting a directory to a test container, the directory received from test manager (server) that creates a test container image including test artifacts and test dependencies and distributes set of tests that are accessible to the test container, directory is NFS mounted directory); and mounting, by the first compute node a filesystem within a filesystem image as a read-write area at the shared storage (see Figs. 2-3, para [0027], para [0042-0043], discloses mounting network file system within test container image, referred to as data volume mount point, the volume mount is read-write at a shared storage volume).
Benes does not explicitly teach receiving, by a first of the plurality of compute nodes a compute-node specific directory from a distributed file system server; mounting, by the first compute node, a read-only root filesystem to shared storage, wherein the filesystem mounted as the read-write area overmounts or overlays the read-only root filesystem.
Nair teaches receive a compute-node specific directory from a distributed file system server (see Figs. 9-10, para [0051], para [0103-0104], discloses a plurality of computer devices receiving guest operating system directory from a dynamic information virtualization file system server). 
Benes/Nair are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Benes to receive compute-node specific directory from file system from disclosure of Nair. The motivation to combine these arts is disclosed by Nair as “Distributed File System architecture that permits efficient coherent read and write caching of both data as well as metadata” (para [0031]) and receiving compute-node specific directory from file system is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Chinnam/Benes do not explicitly teach mounting, by the first compute node, a read-only root filesystem to shared storage, wherein the filesystem mounted as the read-write area overmounts or overlays the read-only root filesystem.
Liu teaches mounting, by the first compute node, a read-only root filesystem to shared storage (see para [0036-0037], discloses mounting read-only root directory to a union file system in merging operations), wherein the filesystem mounted as the read-write area overmounts or overlays the read-only root filesystem (see para [0037-0038], discloses read-write directory in which writable overlay merge directory in order to perform write operations to a directory while ensuring read only system image).
Chinnam/Benes/Liu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chinnam/Benes to overlay read-only rood filesystem from disclosure of Liu. The motivation to combine these arts is disclosed by Liu as “provide a technical solution for conveniently backing up and restoring a virtual machine” (para [0004]) and overlaying the read-only filesystem is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success

Regarding claim 17, Benes teaches a medium which, when executed (see para [0004], discloses a processor and medium), cause the processor to: mount the compute-node specific directory in a writable area in shared storage (see Figs. 2-3A, para [0027], para [0042-0043], discloses mounting a directory to a test container, the directory received from test manager (server) that creates a test container image including test artifacts and test dependencies and distributes set of tests that are accessible to the test container, directory is NFS mounted directory); and mount a filesystem within a filesystem image as a read-write area at the shared storage (see Figs. 2-3, para [0027], para [0042-0043], discloses mounting network file system within test container image, referred to as data volume mount point, the volume mount is read-write at a shared storage volume).
Benes does not explicitly teach receive a compute-node specific directory from a distributed file system server; mount a read-only root filesystem to the shared storage, wherein the filesystem mounted as the read-write area overmounts or overlays the read-only root filesystem.
Nair teaches receive a compute-node specific directory from a distributed file system server (see Figs. 9-10, para [0051], para [0103-0104], discloses receiving guest operating system directory from a dynamic information virtualization file system server). 
Benes/Nair are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Benes to receive compute-node specific directory from file system from disclosure of Nair. The motivation to combine these arts is disclosed by Nair as “Distributed File System architecture that permits efficient coherent read and write caching of both data as well as metadata” (para [0031]) and receiving compute-node specific directory from file system is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Chinnam/Benes do not explicitly teach mount a read-only root filesystem to the shared storage, wherein the filesystem mounted as the read-write area overmounts or overlays the read-only root filesystem.
Liu teaches mount a read-only root filesystem to the shared storage (see para [0036-0037], discloses mounting read-only root directory to a union file system in merging operations), wherein the filesystem mounted as the read-write area overmounts or overlays the read-only root filesystem (see para [0037-0038], discloses read-write directory in which writable overlay merge directory in order to perform write operations to a directory while ensuring read only system image).
Chinnam/Benes/Liu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Chinnam/Benes to overlay read-only rood filesystem from disclosure of Liu. The motivation to combine these arts is disclosed by Liu as “provide a technical solution for conveniently backing up and restoring a virtual machine” (para [0004]) and overlaying the read-only filesystem is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 12 and 18, Benes/Nair/Liu teach a method of claim 11 and a medium of claim 17.
Benes/Nair do not explicitly teach mounting, by the first compute node, a compute-node specific writable location at the shared storage.
Liu teaches mounting, by the first compute node, a compute-node specific writable location at the shared storage (see para [0036-0037], discloses mounting read-write directory in a writable overlay merge directory according to mount point).


Claims 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benes et al. (US 2018/0336123) (hereinafter Benes) in view of Nair (US 2015/0242227) (hereinafter Nair) and Liu as applied to claims 11 and 17, and in further view of Scheifler et al. (US 2009/0271472) (hereinafter Scheifler).
Regarding claims 13 and 19, Benes/Nair/Liu teach a method of claim 11 and a medium of claim 17.
Benes/Nair/Liu does not explicitly teach determining, by the first compute node whether a filesystem image for writable content is currently located at the writable location.
Scheifler teaches determining, by the first compute node whether a filesystem image for writable content is currently located at the writable location (see para [0098], para [0101], discloses determining based on configuration if snapshot for writable content located in a writable location). 
Benes/Nair/Liu/Scheifler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Benes/Nair/Liu to determine filesystem for writable content from disclosure of Scheifler. The motivation to combine these arts is disclosed by Scheifler as “improve the user experience of the deployed application” (para [0074]) and determining filesystem for writable content is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 14 and 20, Benes/Nair/Liu teach a method of claim 11 and a medium of claim 17.
Benes/Nair/Liu does not explicitly teach creating, by the first compute node the filesystem image for writable content in response a determination that no filesystem image is currently located at the writable location.
Scheifler teaches creating, by the first compute node the filesystem image for writable content in response a determination that no filesystem image is currently located at the writable location (see Fig. 6, para [0098], para [0101-0102], discloses determining based on configuration if snapshot for writable content is not located in a writable location).
Benes/Nair/Liu/Scheifler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Benes/Nair/Liu to create filesystem image for writable content from disclosure of Scheifler. The motivation to combine these arts is disclosed by Scheifler as “improve the user experience of the deployed application” (para [0074]) and creating filesystem image for writable content is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Benes/Nair/Liu teach a method of claim 11.
Benes/Nair/Liu does not explicitly teach synchronizing, by the first compute node a list of paths from the read-only root filesystem to the writable location.
Scheifler teaches synchronizing, by the first compute node a list of paths from the read-only root filesystem to the writable location (see Table 5, para [0109], para [0150], discloses URI pattern matching across different sets of services).
Benes/Nair/Liu/Scheifler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Benes/Nair/Liu to create filesystem image for writable content from disclosure of Scheifler. The motivation to combine these arts is disclosed by Scheifler as “improve the user experience of the deployed application” (para [0074]) and creating filesystem image for writable content is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 16 Benes/Nair/Liu teach a method of claim 11.
Benes/Nair/Liu does not explicitly teach performing, by the first compute node, a union mounting to overlay the filesystem mounted as the read-write area over the read-only root filesystem.
Scheifler teaches performing, by the first compute node, a union mounting to overlay the filesystem mounted as the read-write area over the read-only root filesystem (see para [0010], para [0037], discloses bind directly to internet routable addresses).
Benes/Nair/Liu/Scheifler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Benes/Nair/Liu to create filesystem image for writable content from disclosure of Scheifler. The motivation to combine these arts is disclosed by Scheifler as “improve the user experience of the deployed application” (para [0074]) and creating filesystem image for writable content is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159      
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159